Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6 and 10-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Nagafuji (US Patent 5944563) teaches: “a terminal fitting 1, being a press-formed product (see column 1, lines 15-35) of a metal plate (see column 1, lines 20-25) and comprising a tab portion (along 2), the tab portion (along 2) including a contact portion 4 on at least one of two surfaces (along 6) thereof facing opposite sides in a plate thickness W3 direction (perpendicular to A), the contact portion 4 being configured to come into contact with a mating terminal fitting 22, the tab portion (along 2) including a press recess 6 on at least one of two surfaces (along 6) thereof facing opposite sides in a plate width direction (along A), the press recess 6 being configured to increase a plate thickness W3".
However, Nagafuji fails to provide, teach or suggest: a plate width direction that is transverse to the plate thickness direction, first and second press recesses formed respectively in the first and second sides of the tab portion, each of the recesses having an upper inclined surface inclined to approach the upper surface of the tab and a lower inclined surface inclined to approach the lower surface of the tab so that each of the first and second press recesses has a substantially V-shaped cross section expanding in 
Claims 4-6 and 10-18 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831